                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:14-CV-201-BR



Jessie Lisane, Jr., et al.,                   )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )
                                              )
Murphy-Brown LLC,                             )
                                              )
        Defendant.                            )
~~~~~~~~~~~~~~-)

             ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

        This matter comes before the undersigned on the motion of the movant, Elisa Hester and

Michael Scarbough, as Co-Administrators of the Estate of Joan Scarbough, requesting that they

be substituted as the Plaintiff.

        Finding good cause is shown, the Court hereby grants the motion and orders that Elisa

Hester and Michael Scarbough, as Co-Administrators of the Estate of Joan Scarbough, is

substituted as the Plaintiff for the decedent, and the caption should be modified to substitute for

Joan Scarbough the following: "Elisa Hester and Michael Scarbough, as Co-Administrators of

the Estate of Joan Scarbough."

        So ordered, this the 15th day of October, 2018.
